\DOO\]O\U`l-D~L)Jl\))-‘

l\.)[\.)[\.)[\.)l\)l\.)[\.)[\)[\)l_~l_l\_~»_l»_\»_\»_¢v_\>_\)_~
OO\~]O\LJ`|-PW[\)'_‘C\DOO\JO\UI-D~LJJ[\)*-*O

 

 

FELED

FEB 2 '?' 2919

CLERK. U.$ UiSTW|{'."T COURT

SOU RN BIS'?RFCT 535 U-\I.IFORN|A
By "'.»F-'PUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

GARY N. JOHNSON, Case No.: l7cvl399-WQH(KSC)
Plaintiff, ORDER DENYING PETITIONER'S
v. EX PARTE MOTION FOR

APPOINTMENT OF COUNSEL
K. WOODS, et al.,

Defendants. [Doc. No. 22]

 

 

 

Plaintiff is proceeding pro se and infer/ma pauperis (IFP) in this civil rights action
pursuant to Title 42, United State Code, Section 1983, alleging defendants violated his
rights under the United States Constitution. [Doc. No. l.] Before the Court is plaintiffs
EX Parte Motion for Appointrnent of Counsel. [Doc. No. 22.]

Background

In his Cornplaint, plaintiff alleges he Was attacked by defendant Woods, a
correctional officer at R. J. Donovan Correctional Facility. [Doc. No. l, at pp. 1-2, 5.]
According to the Cornplaint, defendant Woods choked plaintiff and shoved him against

some Wooden boxes [Doc. No. l, at p. 5.] Plaintiff also alleges that other correctional

l
l7evl399-WQH(KSC)

 

 

 

\OOO-}O\Lh-I>~UJ{\)>-\

NN[\)N[\JNNN[\J>-*b-l»_->-a)_-)-¢»-iz-lr-r_¢
OO‘-~]O\l)`l-BL»JN>_‘O©OO`\]O\{J`|LWN'_‘O

 

 

 

officers in the area at the time, E. Laxamana and D. Martinez, “purposely ignored” the
attack. [Doc. No. 1, at pp. 5-6.] As a result of the attack, plaintiff claims he suffered a
restricted airway, nausea, and dizziness and may have had a concussion. [Doc. No. l, at
pp- 5-6-]

Discussion

In his Ex Parte l\/[otion, plaintiff requests that the Court appoint counsel in this
case, because he is untrained in the law and is indigent. Without appointment of counsel,
plaintiff believes he Will be disadvantaged in his ability to litigate the case and protect his
civil rights [Doc. No. 22, at pp. 1-8.] ,

An indigent’s right to appointed counsel has been recognized to exist “only Where
the litigant may lose his physical liberty if he loses the litigation.” Lassiter v.
Departmem ofSocz`al Services of Durham County, N. C., 452 U.S. 18, 25 (1981). District
Courts generally lack authority to require counsel to represent indigent prisoners in
Section 1983 cases. Mallard v. U.S. Disz‘. Cow"t, 490 U.S. 296, 298 (1989). Hovvever, in
certain “exceptional circumstances,” the Court may request the voluntary assistance of
counsel. Terrell v. Brewer, 935 F.Zd lOlS, 1017 (9th Cir. 1991).

“A finding of exceptional circumstances requires an evaluation of both the
likelihood of success on the merits and the ability of the petitioner to articulate his claims
pro se in light of the complexity of the legal issues involved.” Terrell, 935 F.Zd at 1017
(internal citations omitted). “Neither of these factors is dispositive and both must be
viewed together before reaching a decision.” Id. (internal citation omitted).

In this case, there is no basis to support a finding of exceptional circumstances at
this time. First, the record is not sufficiently developed so that the Court can make a
determination on the likelihood of success on the merits.

Second, a pro se prisoner’s inability to afford an attorney, standing alone, is not
enough to show exceptional circumstances This and other hardships imposed by

plaintiff s incarceration “are difficulties Which any litigant Would have in proceeding pro

itcv1399-WQH(KSC)

 

\OOO\-]O\U‘l-l>~b~)[\))-d

I\)I\)Nl\)[\)[\)[\)[\-)[\.)P-*>-I»-\t-‘»-‘HH»_¢»_\»-
OO‘~]O\Lh-l>-UJNI_‘O©OO\JO\Lh-D~UJ[\J*_‘C>

 

 

se; they do not indicate exceptional factors.” Wood v. Housewright, 900 F.2d 1332,
1335-1336 (9th Cir. 1990).

Third, there is nothing from Which the Court could conclude plaintiff lacks the
ability to articulate and prosecute his claims pro se even though he lacks legal training.
The allegations in the Complaint are clearly stated and they survived initial screening
[Doc. No. l, at pp. l-7; Doc. No. 8, at pp. 2-3.] Numerous exhibits are also attached to
the Complaint to assist the Court in evaluating plaintiffs allegations [Doc. No. l, at pp.
9-36.] Thus far, plaintiff has shown an ability to effectively articulate his claims and
communicate With the Court in this action.

Fourth, the allegations in the Complaint are not novel or complex. Plaintiff
essentially alleges excessive force against defendant Woods and deliberate indifference
against defendants E. Laxamana and D. Martinez for failure to protect his physical safety.
[Doc. No. l.]

Finally, pro se litigants are afforded some leniency to compensate for their lack of
legal training “In civil rights cases Where the plaintiff appears pro se, the court must
construe the pleadings liberally and must afford plaintiff the benefit of any doubt.”
Jackson v. Carey, 353 F.3d 750, 757 (9th Cir. 2003) (internal citation omitted). This also
applies to motions. Bemhardr v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003).
Accordingly, plaintiffs pro se status Will be taken into consideration by the Court When
his filings are reviewed.

CONCL USION

Based on the foregoing, IT IS I-[EREBY ORDERED that plaintiffs Ex Parte
Motion for Appointment of Counsel is DENIED. [Doc. No. 22.]

IT IS SO ORDERED
Dated: February H, 2019

 

Hon. aren S. Crawford
United States Magistrate Judge

17¢v1399-WQH(KSC)

 

 

